Case 12-12100 Doc 64 Filed 10/14/20 Entered 10/14/20 13:37:21 Main Document Page 1 of 3

 

 

 

| Fill in this Information to identify the case:
—
Debtor 1 Derick J. Rankin | [| [F
First Name Middle Name Last Name J “3
Debtor 2 OCT 07 2020
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the Eastern District of Louisiana UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF LOUISIANA
Case number: 12-12100

 

 

Form 1340 (12/19)
APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS

 

1. Claim Information

For the benefit of the Claimant(s)' named below, application is made for the payment of unclaimed funds on deposit with
the court. | have no knowledge that any other party may be entitled to these funds, and | am not aware of any dispute
regarding these funds.

Note: If there are joint Claimants, complete the fields below for both Claimants.

$5,287.34

 

Amount:

 

: , Marquette Porter, Owner of Spring Solutions, LLC Assignee to Derick J. Rankin.
Claimant’s Name:

 

Marquette Porter

Claimant's Current Mailing Owner of Spring Solutions, LLC

Address, Telephone Number, |P.O. Box 334

and Email Address: Glen Burnie, MD 21060

Springsolutionsllc@gqmail.com

410.760.5841

‘The debtor moved and was unaware of the unclaimed funds.

 

Reason Funds Were Not
Received by Claimant

 

 

2. Applicant Information

Applicant? represents that Claimant is entitled to receive the unclaimed funds because (check the statements that
apply):

oO Applicant is the Claimant and is the Owner of Record? entitled to the unclaimed funds appearing on the records of

the court.
of Applicant is the Claimant and is entitled to the unclaimed funds by assignment, purchase, merger, acquisition,
succession or by other means.

oO Applicant is Claimant's representative (e.g., attorney or unclaimed funds locator).

oO Applicant is a representative of the deceased Claimant's estate.

 

3. Supporting Documentation

Applicant has read the court's instructions for filing an Application for Unclaimed Funds and is providing the required
supporting documentation, including separate affidavit, with this application.

 

 

 

 
Case 12-12100 Doc 64 Filed 10/14/20 Entered 10/14/20 13:37:21 Main Document Page 2 of 3

4. Notice to United States Attorney

ao” Applicant has sent a copy of this application and supporting documentation to the United States Attorney,

pursuant to 28 U.S.C. § 2042, at the following address:

Office of the United States Attorney
Eastern District of Louisiana
650 Poydras Street, Suite 1600
New Orleans, LA 70130

 

5. Applicant Declaration

Pursuant to 28 U.S.C. § 1746, | declare under penalty of
perjury under the laws of the United States of America
that the foregoing is true and correct.

tololzoZ0 |

‘Nuk Pet

Signature of/Applicant

Waco} vHe Pocke Cc

Printed Name of Applicant

 

Marquette Porter, Owner
Spring Solutions, LLC
P.O. Box 334

Glen Burnie, MD 21060

Telephone: 443.839.4551

Email: springsolutions!Ilce@gmail.com

5. Co-Applicant Declaration (if applicable)

Pursuant to 28 U.S.C. § 1746, | declare under penalty of
perjury under the laws of the United States of America
that the foregoing is true and correct.

Date:

 

Signature of Co-Applicant (if applicable)

Printed Name of Co-Applicant (if applicable)

Address:

Telephone:

 

Email:

 

 

 

6. Notarization

STATE OF __M A2\(LatD

 

COUNTY OF Pave Brus bel

 

This)Application for Unclaimed Funds, dated
iS ul 2420 was subscribed and sworn to before
me this__(;! “day of OC @ Bes , 202 by

Sam Wet Cc. Ay Lste7

 

6. Notarization
STATE OF

 

COUNTY OF

 

This Application for Unclaimed Funds, dated
was subscribed and sworn to before

me this day of. , 20 by

 

     
    
 

who signed above and is personally
proved to me on the basis of satisfacto
the person whose name is subscr
instrument. WITNESS my hand and off

AOWwN to me (or
evidence) to be
d7to the within

(SEAL) Notary Public

 

tT

 

 

 

who signed above and is personally known to me (or
proved to me on the basis of satisfactory evidence) to be
the person whose name is subscribed to the within
instrument. WITNESS my hand and official seal.

(SEAL) Notary Public

My commission expires:

 

 
Case 12-12100 Doc 64 Filed 10/14/20 Entered 10/14/20 13:37:21 Main Document Page 3 of 3

 

UNITED STATES BANKRUPTCY COURT | L IE
EASTERN DISTRICT OF LOUISIANA OCT 0-7 2020
InRe: DERICK J. RANKIN a Case No. 12-12hep states BANKRUPTCY COURT
* EASTERN DISTRICT OF LOUISIANA
Debtor a Chapter 13
CERTIFICATE OF SERVICE

 

I HEREBY CERTIFY that on this (o th day of OC b by , 2020, a copy of the
foregoing Application of Payment of Unclaimed Funds and all attachments was served by first
class mail, postage, prepaid, by hand delivery, and/or electronic case filing system to:

U.S. Attorney
650 Poydras Street
Suite 1600
New Orleans, LA 70130

nate: sf 220 (Maxciuth Abbr

Marquette Potter

Owner of Spring Solutions, LLC
P.O. Box 334

Glen Burnie, MD 21060

(410) 760-5841
springsolutionsllc@gmail.com
